Name: Commission Regulation (EC) No 948/1999 of 5 May 1999 prohibiting fishing for blue whiting by vessels flying the flag of a Member State except Germany and Spain
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities 6. 5. 1999L 118/8 COMMISSION REGULATION (EC) No 948/1999 of 5 May 1999 prohibiting fishing for blue whiting by vessels flying the flag of a Member State except Germany and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3), provides for blue whiting quotas for 1999; (2) Whereas, in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) Whereas, according to the information communi- cated to the Commission, catches of blue whiting in the waters of ICES divisions V b (EC zone), VI and VII by vessels flying the flag of a Member State except Germany and Spain or registered in a Member State except Germany and Spain have reached the quota allocated to the Member States except Germany and Spain for 1999; (4) Whereas catches of blue whiting in the waters of ICES divisions V b (EC zone), VI and VII by vessels flying the flag of Germany or Spain or registered in Germany or Spain have not reached the flat-rate quantity allocated to Portugal and transferred in full to Germany or the flat-rate quantity allocated to Spain, HAS ADOPTED THIS REGULATION: Article 1 Catches of blue whiting in the waters of ICES divisions V b (EC zone), VI, VII by vessels flying the flag of a Member State except Germany and Spain or registered in a Member State except Germany and Spain are hereby deemed to have exhausted the quota allocated to the Member States except Germany and Spain for 1999. Fishing for blue whiting in the waters of ICES divisions V b (EC zone), VI, VII by vessels flying the flag of Member State except Germany and Spain or registered in a Member State except Germany and Spain shall be prohib- ited, as also the retention on board, transhipment and landing of fish from this stock caught by the above vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1999. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1.